Citation Nr: 9931064	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, status post-total knee 
replacement, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from October 1940 to February 
1946.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a December 1990 
rating decision of the Atlanta, Georgia Regional Office 
(hereinafter "the RO") which, in pertinent part, continued 
a 30 percent disability evaluation for the veteran's service-
connected traumatic arthritis of the right knee, status post-
total knee replacement.  In June 1996, the Board remanded 
this appeal to the RO to obtain private and/or Department of 
Veterans Affairs (hereinafter "VA") treatment records and 
to afford the veteran a VA examination.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right knee disorder is not shown to result 
in chronic residuals consisting of severe painful motion and 
weakness, nor is extension of the knee shown to be limited to 
30 degrees or more, or at the functional equivalent thereof.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for traumatic arthritis of the right knee, status 
post-total knee replacement, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.40, 4.45 and Diagnostic Codes 5003, 5055, 
5257, 5260, 5261, 7803, 7804 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose that during 
hospitalization in September 1944, he reported that he made 
an awkward landing on a parachute jump in May 1941 and 
sustained fractured ribs, a sprained ankle, and a wrenched 
knee.  He indicated that he recovered except for slight 
weakness of the right knee. 

After his separation from active service, the veteran 
underwent a VA orthopedic and surgical examination in October 
1973.  He reported that he injured his right knee and rib 
cage in a parachute jump in 1941.  The diagnoses included 
traumatic arthritis of the right knee, symptomatic.  In a 
November 1973 statement, John G. Durden, Jr., M.D., reported 
that the veteran had been under his care since May 1952.  Dr. 
Durden indicated that on a number of occasions the veteran 
had received examination and treatment for pain associated 
with osteoarthritis of the right knee.  

In January 1974, service connection was granted for traumatic 
arthritis of the right knee.  A 10 percent disability 
evaluation was assigned.  

VA treatment records dated from September 1975 to November 
1977 indicated that the veteran received treatment for his 
right knee disorder.  A November 1977 VA hospital report 
noted that the veteran underwent an arthroscopy of the right 
knee and right lateral meniscectomy.  The diagnosis was 
degeneration of the right lateral meniscus and transverse 
tear of the anterior one third of the right lateral meniscus.  

In January 1978, the veteran's service-connected right knee 
disorder was recharacterized as traumatic arthritis of the 
right knee, status post-meniscectomy.  A 30 percent 
disability evaluation was assigned which has remained in 
effect.  

More recently, the veteran sought reevaluation of the 
disability rating assigned for his service-connected right 
knee disorder in 1990.  He complained of instability of the 
right knee with a 15 degree "play" and an inability to bend 
over 100 degrees. Additional evidence was obtained in 
conjunction with his claim.

Private treatment records dated from 1989 to 1990 indicated 
that the veteran was treated for his right knee disorder.  A 
May 1989 report from Hughston Orthopedic Clinic, P.C., showed 
complaints of pain and stiffness of the knee.  The veteran 
had difficulty "getting going" in the morning, getting in 
and out of a car, and pain with straightening of the knee.  
Range of motion of the right knee was from 8 degrees of 
extension to 100 degrees of flexion, with significant 
patellofemoral crepitation.  There was also some medial and 
lateral joint line tenderness and tenderness along the 
patella facets.  There was bilateral quadriceps atrophy, 16 
inches on the left and 16 1/2 inches on the right.  The 
impression was degenerative arthritis of the right knee.  The 
veteran did well with physical therapy.  On examination in 
March 1990, there was no ligamentous instability of the 
right.  Range of motion of the knee was from 15 to 100 
degrees with pain and crepitus.  The veteran thereafter 
underwent a total knee arthroplasty, femoral, large, tibial 
tray, L, 2, patella, large, polyethylene insert, 7 mm and a 
lateral retinacula release.  The final diagnosis was 
degenerative joint disease, right knee.  Follow-up treatment 
notes showed range of motion of the right knee from 0 to 85 
degrees in April 1990 and from 30 to 90 degrees in May 1990. 

In December 1990, the veteran's service-connected right knee 
disorder was recharacterized as traumatic arthritis of the 
right knee, status post-total knee replacement.  The 30 
percent disability evaluation was continued effective May 1, 
1991, after the required period for a 100 percent evaluation.  

Private treatment records from the Hughston Orthopedic 
Clinic, P.C., dated from December 1990 to May 1991, indicated 
that the veteran continued to receive treatment.  A May 1991 
entry noted that he had better range of motion of his right 
knee and that he was walking better.  

In 1991 written statements, the veteran complained of 15 and 
20 degrees of "play" in his right knee with no muscular 
control.  He reportedly needed a cane to walk.  In 1992, he 
complained of problems (including pain) climbing stairs, 
kneeling, entering and leaving a car, arising from a chair, 
putting on socks, and with range of motion.  

The veteran underwent a VA orthopedic examination in August 
1991.  He reported that he could not straighten the knee and 
that if his knee was straight, he would have no control and 
it would give way on him.  He was unable to ascend stairs.  
The examiner noted that there was a 10 inch scar, healed, 
anteriorly from the distal thigh to the proximal leg as well 
as a 7 inch scar, healed, lateral aspect and a 3 inch scar, 
healed, on the medial aspect.  There was no swelling and 
there was tenderness to touch.  The examiner indicated that 
the range of motion of the right knee was from 150 degrees to 
95 degrees.  The diagnosis was residuals, status post total 
right knee replacement, osteoporosis.  

Private treatment records dated in March 1992 indicated that 
the veteran continued to receive treatment for several 
disorders.  A March 1992 entry from the Hughston Orthopedic 
Clinic, P.C., noted that examination of the veteran's right 
knee revealed great range of motion and slight weakness in 
his quadriceps on the right.  It was noted that an X-ray of 
the right knee showed alignments in good position with no 
signs of loosening.  

The veteran underwent a VA orthopedic examination in November 
1992.  He reported that he still could not straighten his 
right knee.  It was noted that he had chronic pain of the 
right knee, mild, with no effusion.  The examiner reported 
that there was a 6 cm vertical scar on the right knee.  
Flexion was 90 degrees, extension was 0 degrees and the 
"ligament" was intact.  There was no swelling or deformity.  
As to other impairment of the knee, the examiner made a 
notation of "postive left hip? instable-decreased ROM [range 
of motion]."  The diagnoses included status post right knee 
prosthesis.  

In a February 1994 statement on appeal, the veteran voiced 
similar complaints.  He reported that he had considerable 
right knee pain.  He also noted that he was unable to control 
his sideways balance.  The veteran indicated that he could 
not stand for as long as one minute before his right leg 
muscles would start quivering and "lightening bolts" of 
pain would shoot up his right leg to the back of his spine.  

The veteran underwent a VA hip examination in September 1996.  
He reported pain in the right knee when standing.  He walked 
with a cane and a high-stepped antalgic gait.  The examiner 
reported that veteran's right knee was positive for swelling 
(++) and was non-tender.  Range of motion was decreased.

The veteran also underwent a VA joints examination in 
September 1996.  The examiner reviewed the claims file.  The 
examiner reported that right knee flexion was 120 degrees and 
that right knee extension lagged by 10 degrees.  The examiner 
also indicated that there was positive (++) right knee 
swelling.  The examiner noted that there was no other 
impairment at the right knee.  The diagnoses included status 
post right knee replacement.  The examiner indicated that an 
X-ray of the right knee showed the that the prosthesis was in 
place without malposition or loosening.  

In an April 1997 statement, Thomas N. Bernard, Jr., M.D., 
indicated that the veteran recently sustained a fracture to 
his right femur above a total joint prosthesis.  Dr. Bernard 
indicated that such required an operation to stabilize the 
fracture.  


II.  Legal analysis

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is not implausible.  A 
review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  Accordingly, an additional remand, in order to 
allow for further development of the record is not 
appropriate.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  In a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999). 

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one year period following 
implantation of the prosthesis.  This period commences at the 
initial grant of a total rating for one month following 
hospital discharge pursuant to 38 C.F.R. § 4.30 (1999).  
Thereafter, a 60 percent evaluation is warranted if there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability will be rated by analogy to diagnostic codes 
5256, 5261, or 5262 (1999).  38 C.F.R. Part 4, Diagnostic 
Code 5055 (1999).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5257 (1999).  
This is the maximum schedular rating assignable under this 
code.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  These 10 percent evaluations are 
combined, not added, under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Diagnostic Code 5003 (1999).  
Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. 
Part 4, Diagnostic Code 5260 (1999).  Limitation of extension 
of either leg to 10 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1999).  

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 and 10 degrees.  38 C.F.R. Part 4, Diagnostic 
Code 5256 (1999).  The average normal range of motion of the 
leg and knee is 0 to 140 degrees.  38 C.F.R. § 4.71 (1999).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from chronic residuals consisting of severe painful motion or 
weakness of the right lower extremity as required for a 60 
percent under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 5055 (1999).  For example, a March 1992 entry from the 
Hughston Orthopedic Clinic, P.C., showed only slight weakness 
in the veteran's quadriceps on the right.  On VA examination 
in November 1992, the veteran described his right knee pain 
as mild.  The right knee ligaments were intact and there was 
no swelling or deformity.  On VA hip examination in September 
1996, the veteran reported pain in his right knee when 
standing; however, the examiner noted that the veteran's 
right knee was non-tender.  Also, the September 1996 VA 
joints examiner noted that with the exception of limited 
motion and swelling, there was no other impairment of the 
veteran's right knee.  X-rays of the veteran's right knee 
showed that the prosthesis was in place without malposition 
or loosening.  The Board notes that an April 1997 statement 
from Dr. Bernard indicated that the veteran sustained a 
fracture to his right femur above a total joint prosthesis.  
However, Dr. Bernard provided no symptomatology as to the 
veteran's right knee disorder.  While the veteran walks with 
an antalgic gait and a cane, the Board notes that he also 
suffers from significant hip disability, which is nonservice-
connected.

The Board finds that the appellant's contentions offered in 
conjunction with his claim for increased compensation 
benefits are outweighed by the medical evidence cited above 
which has been found more probative to the issue on appeal 
and therefore, such contentions cannot serve to establish a 
finding of increased disability due to the service-connected 
right knee disorder.  The alleged severity of the symptoms 
concerning pain and weakness are not supported by objective 
findings on examination, so as to warrant the assignment of a 
60 percent rating under diagnostic code 5055.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony); 38 C.F.R. §§ 4.40, 4.45, DeLuca v 
Brown, 8 Vet. App. 202 (1995).

A rating greater than that currently in effect is available 
under diagnostic code 5256 where there is unfavorable 
ankylosis of the knee.  However, since there was no evidence 
of ankylosis of the knee, a higher rating is not warranted 
under diagnostic code 5256.   The veteran consistently 
demonstrated range of motion of the knee.  There have also 
been no medical findings of instability of the knee, despite 
the veteran's complaints, to warrant the assignment of a 
separate rating under diagnostic code 5257.  See VAOPGCPREC 
23-97 (July 1, 1997).  The right knee ligaments were intact 
on VA examination in November 1992.

In order to warrant an evaluation of 40 percent under the 
range of motion codes, extension would have to be limited to 
30 degrees, which was not the case.  There was one notation 
of limitation of the right knee to 30 degrees in May 1990, 
but this was shortly after the veteran's right knee surgery 
and he has shown significant improvement since that time.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, 
the veteran's right knee was rated as 100 percent disabled at 
that time, until May 1, 1991.  The August 1991 VA examiner's 
finding of range of motion of the right knee from 150 to 95 
degrees does not comport with normal range of motion for a 
knee, from 0 to 140 degrees, and is of little probative 
value.  More importantly, the most recent findings of VA 
examination in 1996 showed that right knee extension lagged 
by only 10 degrees.  There is no schedular disability 
evaluation higher than 30 percent for limitation of flexion 
of the knee.  38 C.F.R. 4.71a, Diagnostic Codes 5260, 5261 
(1999).  

The Board additionally notes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration such as would warrant a separately assigned 
compensable rating.  The veteran has not complained of 
painful scars, and the scars have been described as healed.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1999). 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased disability rating.  The service-connected right 
knee disorder does not more nearly approximate the next 
higher rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  The 30 percent rating is the appropriate rating in 
this case.



ORDER

An increased evaluation for traumatic arthritis of the right 
knee, status post-total knee replacement, is denied.  



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

